Name: Commission Implementing Regulation (EU) 2016/1142 of 13 July 2016 adding to the 2016 fishing quotas certain quantities withheld in the year 2015 pursuant to Article 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 14.7.2016 EN Official Journal of the European Union L 189/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1142 of 13 July 2016 adding to the 2016 fishing quotas certain quantities withheld in the year 2015 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulations (EU) No 1221/2014 (2), (EU) No 1367/2014 (3), (EU) 2015/104 (4) and (EU) 2015/106 (5) fix fishing quotas for certain stocks for 2015 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulations (EU) No 1367/2014, (EU) 2015/2072 (6), (EU) 2016/72 (7) and (EU) 2016/73 (8) fix fishing quotas for certain stocks for 2016. (4) Certain Member States have requested, before 31 October 2015, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2015 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quotas for 2016. (5) Following the prolongation and extension of the embargo imposed in 2014 by the Russian Federation on the importation of certain fisheries products from the Union, Regulation (EU) 2015/2072 amended Regulations (EU) No 1221/2014 and (EU) No 2015/104. The amendments provided for the transfer of an increased percentage of quantities not used in 2015 to the quotas allocated for certain stocks in 2016. Where a Member State has used this option in respect of a particular stock, no other flexibility as regards a carry-over of unused fishing opportunities should apply to that stock, therefor excluding it from this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2016 in Regulations (EU) No 1367/2014, (EU) No 2015/2072, (EU) 2016/72 and (EU) 2016/73 are increased as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (3) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (4) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (5) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). (6) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) No 2015/104 (OJ L 302, 19.11.2015, p. 1). (7) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (8) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). ANNEX Country ID Stock Id Species Zone name Final Quota 2015 (1) (in tonnes) Catches 2015 (in tonnes) Special Condition catches 2015 (in tonnes) % final quota Transferred quantity (in tonnes) (1) (2) (3) (4) (5) (6) (7) (8) (9) BE ANF/07. Anglerfish VII 2 415,988 730,301 168,019 36,77 241,599 BE ANF/2AC4-C Anglerfish Union waters of IIa and IV 198,638 192,782 / 97,05 5,586 BE COD/07A. Cod VIIa 12,108 11,794 / 97,39 0,314 BE COD/07D. Cod VIId 78,980 78,630 / 99,56 0,350 BE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 156,537 120,605 / 77,04 15,654 BE HAD/07A. Haddock VIIa 8,879 6,944 / 78,20 0,888 BE HAD/2AC4. Haddock IV; Union waters of IIa 196,800 44,654 / 22,69 19,680 BE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 118,450 118,182 / 99,77 0,268 BE HKE/2AC4-C Hake Union waters of IIa and IV 45,334 38,248 / 84,38 4,533 BE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 112,473 9,833 / 8,74 11,248 BE HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 16,530 6,975 / 42,20 1,653 BE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 5,000 0,791 / 15,82 0,500 BE LEZ/07. Megrims VII 712,281 240,456 1,941 34,03 71,228 BE LEZ/2AC4-C Megrims Union waters of IIa and IV 16,899 0,006 / 0,04 1,690 BE LIN/04-C. Ling Union waters of IV 23,249 11,140 / 47,91 2,325 BE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 81,974 31,412 / 38,32 8,197 BE MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 18,250 14,070 / 77,10 1,825 BE NEP/07. Norway lobster VII 7,062 5,707 / 80,84 0,706 BE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 024,448 618,638 / 60,39 102,445 BE NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 5,556 0,245 / 4,41 0,556 BE PLE/07A. Plaice VIIa 159,503 115,303 / 72,29 15,950 BE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 8 185,941 5 549,250 / 67,79 818,594 BE PLE/7DE. Plaice VIId and VIIe 1 862,952 1 709,611 / 91,77 153,341 BE PLE/7FG. Plaice VIIf and VIIg 225,730 185,273 / 82,08 22,573 BE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 6,600 6,327 / 95,86 0,273 BE SOL/07D. Common sole VIId 1 175,574 1 047,742 / 89,13 117,558 BE SOL/07E. Common sole VIIe 54,838 41,453 / 75,59 5,483 BE SOL/7FG. Common sole VIIf and VIIg 693,052 662,287 / 95,56 30,765 BE SOL/7HJK. Common sole VIIh, VIIj and VIIk 51,319 40,273 / 78,47 5,132 BE SOL/8AB. Common sole VIIIa and VIIIb 306,615 301,977 / 98,49 4,638 BE WHG/07A. Whiting VIIa 1,345 1,337 / 99,04 0,008 BE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 301,706 273,271 / 90,57 28,435 DE ANF/07. Anglerfish VII 382,793 346,486 / 90,52 36,307 DE ANF/2AC4-C Anglerfish Union waters of IIa and IV 357,270 292,773 28,400 89,90 35,727 DE ARU/1/2. Greater silver smelt Union and international waters of I and II 26,673 0 / 0 2,667 DE ARU/34-C Greater silver smelt Union waters of III and IV 9,497 0 / 0 0,950 DE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 1 185,004 1 066,094 / 89,97 118,500 DE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 44,450 0 / 0 4,445 DE BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 30,525 0 / 0 3,053 DE COD/03AS. Cod Kattegat 0,022 0,002 / 10,00 0,002 DE GFB/1234- Greater forkbeard Union and international waters of I, II, III and IV 10,999 0 / 0 1,100 DE GFB/567- Greater forkbeard Union and international waters of V, VI and VII 7,110 0 / 0 0,711 DE GHL/2A-C46 Greenland halibut Union waters of IIa and IV; Union and international waters of Vb and VI 34,280 0,516 / 1,51 3,428 DE HAD/2AC4. Haddock IV; Union waters of IIa 661,220 139,065 458,029 90,30 64,126 DE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 129,536 104,953 / 81,02 12,954 DE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 6,518 0 / 0 0,652 DE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 7,340 0 / 0 0,734 DE HER/1/2- Herring Union and international waters of I and II 2 666,280 1 550,636 1 109,510 99,77 6,134 DE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 3 053,360 0 2 916,740 95,53 136,620 DE HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 32 281,640 0 32 212,124 99,78 69,516 DE HER/4CXB7D Herring IVc, VIId 12 149,055 12 007,206 / 98,83 141,849 DE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 657,946 3 291,996 / 89,99 365,795 DE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 490,290 476,640 / 97,22 13,650 DE HKE/2AC4-C Hake Union waters of IIa and IV 194,913 178,492 / 91,58 16,421 DE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 6,300 4,379 / 69,51 0,630 DE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 79,600 72,210 0,118 90,86 7,272 DE LEZ/2AC4-C Megrims Union waters of IIa and IV 5,556 0,874 / 15,72 0,556 DE LIN/04-C. Ling Union waters of IV 40,042 17,137 / 42,80 4,004 DE LIN/1/2. Ling Union and international waters of I and II 8,489 0,187 / 2,20 0,849 DE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 5,142 0,848 / 16,50 0,514 DE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 19,931 0,900 / 4,52 1,993 DE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 853,796 843,839 / 98,83 9,957 DE MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 28 497,340 18 993,897 7 398,684 92,61 2 104,759 DE MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 1 024,453 0 1 024,000 99,96 0,453 DE NEP/2AC4-C Norway lobster Union waters of IIa and IV 477,417 434,938 / 91,10 42,479 DE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 12,225 0,374 / 3,06 1,223 DE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 8 133,500 5 149,705 22,017 63,59 813,350 DE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 8 165,160 7 953,845 / 97,41 211,315 DE RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 0,485 0 / 0 0,049 DE RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 11,260 0 / 0 1,126 DE RTX/8X14- Roundnose grenadier and roughhead grenadier Union and international waters of VIII, IX, X, XII and XIV 11,500 0 / 0 1,115 DE SOL/24-C. Common sole Union waters of II and IV 811,697 764,542 / 94,19 47,155 DE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 8,524 6,504 / 76,34 0,852 DE SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 4 130,000 3 704,849 / 89,71 413,000 DE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 10 528,800 0 10 290,983 97,74 237,817 DE USK/04-C. Tusk Union waters of IV 21,108 0,798 / 3,78 2,111 DE USK/1214EI Tusk Union and international waters of I, II and XIV 6,147 0 / 0 0,615 DE USK/3A/BCD Tusk IIIa, Union waters of Subdivisions 22-32 7,770 0,375 / 4,83 0,777 DE USK/567EI. Tusk Union and international waters of V, VI and VII 0,330 0 / 0 0,033 DE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 25 886,497 22 549,196 1 330,907 92,25 2 006,394 DE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 0,220 0 / 0 0,022 DK ANF/2AC4-C Anglerfish Union waters of IIa and IV 287,066 252,920 / 88,10 28,707 DK ARU/34-C Greater silver smelt Union waters of III and IV 962,373 42,820 / 4,45 96,237 DK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 83,855 0 / 0 8,386 DK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 18,232 0 / 0 1,823 DK HAD/2AC4. Haddock IV; Union waters of IIa 1 883,230 267,290 1 174,580 76,56 188,323 DK HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 2 177,810 1 061,540 / 48,74 217,781 DK HER/1/2- Herring Union and international waters of I and II 9 764,500 9 105,130 / 93,25 659,370 DK HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 99 496,200 0 96 039,350 96,53 3 456,850 DK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 12,475 10,500 / 84,13 1,248 DK HKE/2AC4-C Hake Union waters of IIa and IV 2 295,716 1 690,080 / 73,62 229,572 DK HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 852,968 334,490 / 39,21 85,297 DK LEZ/2AC4-C Megrims Union waters of IIa and IV 23,792 12,430 / 52,25 2,379 DK LIN/04-C. Ling Union waters of IV 246,243 98,230 / 39,89 24,624 DK LIN/1/2. Ling Union and international waters of I and II 8,889 0 / 0 0,889 DK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 65,633 58,750 / 89,52 6,563 DK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 6,656 0 / 0 0,666 DK MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 24 539,460 19 495,200 3 164,810 92,34 1 879,450 DK MAC/2A4A-N. Mackerel Norwegian waters of IIa and IVa 20 258,640 0 19 415,620 95,84 843,020 DK MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 4 853,780 4 832,430 / 99,56 21,350 DK NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 024,451 391,670 / 38,23 102,446 DK NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 4 320,787 2 266,180 / 52,45 432,079 DK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 26 124,400 7 196,560 7 228,620 55,22 2 612,440 DK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 4 584,910 4 512,170 / 98,41 72,740 DK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 0,530 0 / 0 0,053 DK PRA/03A. Northern prawn IIIa 2 638,670 2 471,560 / 93,67 167,110 DK PRA/2AC4-C Northern prawn Union waters of IIa and IV 2 025,106 27,570 / 1,36 202,511 DK SOL/24-C. Common sole Union waters of II and IV 279,421 270,390 / 96,77 9,031 DK SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 220,189 197,590 / 89,74 22,019 DK SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 305 594,590 267 770,940 2 249,570 88,36 30 559,460 DK SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 24 702,420 0 23 409,340 94,77 1 293,080 DK USK/04-C. Tusk Union waters of IV 71,099 2,320 / 3,26 7,110 DK USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 16,663 0,800 / 4,80 1,666 DK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 44 371,700 44 193,240 0,970 99,60 177,490 EE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 17,000 0 / 0 1,700 ES ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 80,045 62,544 / 78,13 8,005 ES ANF/07. Anglerfish VII 3 056,382 2 574,646 / 84,24 305,638 ES ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 1 499,055 905,019 / 60,37 149,906 ES ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 2 334,477 1 875,797 / 80,35 233,448 ES BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 179,307 176,535 / 98,45 2,772 ES BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 367,645 234,373 / 63,75 36,764 ES BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 30,050 0,110 / 0,37 3,004 ES GFB/567- Greater forkbeard Union and international waters of V, VI and VII 909,563 712,406 64,573 85,42 90,956 ES GFB/89- Greater forkbeard Union and international waters of VIII and IX 241,452 216,307 / 89,59 24,145 ES HAD/5BC6A. Haddock Union and international waters of Vb and VIa 10,436 9,436 / 90,38 1,000 ES HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 0,033 0 / 0 0,003 ES HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 17 452,743 15 707,382 / 90,00 1 745,274 ES HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 11 697,965 8 164,817 2 620,050 92,19 913,098 ES HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 9 987,722 6 757,867 / 67,66 998,772 ES JAX/08C. Horse mackerel VIIIc 13 670,101 8 340,903 / 61,02 1 367,010 ES JAX/09. Horse mackerel IX 15 744,563 12 672,798 550,000 83,98 1 574,456 ES LEZ/07. Megrims VII 4 816,979 2 976,975 / 61,80 481,698 ES LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 519,574 207,131 / 39,87 51,957 ES LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 809,351 503,369 62,19 80,936 ES LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 1 427,988 902,038 / 63,17 142,799 ES LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 069,481 1 362,174 / 65,82 206,949 ES MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 35 479,891 32 439,662 833,183 93,78 2 207,046 ES NEP/07. Norway lobster VII 1 342,085 21,340 65,162 6,45 134,209 ES NEP/08C. Norway lobster VIIIc 55,187 23,454 / 42,50 5,519 ES NEP/5BC6. Norway lobster VI; Union and international waters of Vb 32,472 0,125 / 0,38 3,247 ES NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 131,212 0,700 / 0,53 13,121 ES NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 54,287 41,760 / 76,92 5,429 ES POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 15,853 15,076 / 95,12 0,777 ES RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 219,859 25,217 / 11,47 21,986 ES RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 3 006,688 1 599,788 249,291 61,50 300,669 ES SBR/09- Red seabream Union and international waters of IX 362,225 69,449 23,520 25,67 36,223 ES SBR/10- Red seabream Union and international waters of X 6,900 0 / 0 0,690 ES SBR/678- Red seabream Union and international waters of VI, VII and VIII 131,642 119,659 / 90,90 11,983 ES USK/567EI. Tusk Union and international waters of V, VI and VII 135,008 62,646 / 46,40 13,501 ES WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 29,172 10,252 / 35,15 2,917 ES WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 41 576,200 23 911,534 / 57,51 4 157,620 ES WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 1,111 0 / 0 0,111 FR ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 20,112 8,705 / 43,29 2,011 FR ANE/08. Anchovy VIII 4 197,909 3 426,374 / 81,62 419,791 FR ANF/07. Anglerfish VII 19 452,345 14 613,268 / 75,12 1 945,235 FR ANF/*8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe (special condition to ANF/07.) 1 987,500 0 / 0 198,750 FR ANF/2AC4-C Anglerfish Union waters of IIa and IV 69,402 29,608 / 42,66 6,940 FR ANF/*56-14 Anglerfish VI; Union and international waters of Vb; international waters of XII and XIV (special condition to ANF/2AC4-C) 6,800 0 / 0 0,680 FR ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 8 447,176 6 612,463 / 78,28 844,718 FR ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 57,695 26,752 / 46,36 5,770 FR ARU/1/2. Greater silver smelt Union and international waters of I and II 8,889 0 / 0 0,889 FR ARU/34-C Greater silver smelt Union waters of III and IV 7,778 0,125 / 1,61 0,778 FR ARU/567. Greater silver smelt Union and international waters of V, VI and VII 7,778 0 / 0 0,778 FR BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 3 807,796 1 074,031 / 28,21 380,780 FR BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 3 414,371 2 141,654 / 62,72 341,437 FR BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 32,219 9,335 / 28,97 3,222 FR COD/07A. Cod VIIa 1,216 0,024 / 1,97 0,122 FR COD/07D. Cod VIId 1 568,144 1 100,414 / 70,17 156,814 FR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 3 963,821 2 611,137 / 65,87 396,382 FR GFB/1012- Greater forkbeard Union and international waters of X and XII 11,000 0 0 0 1,100 FR GFB/1234- Greater forkbeard Union and international waters of I, II, III and IV 11,000 0,583 / 5,30 1,100 FR GFB/567- Greater forkbeard Union and international waters of V, VI and VII 831,370 455,939 19,800 57,22 83,137 FR GFB/*89- Greater forkbeard Union and international waters of VIII and IX (special condition to GFB/567-). 34,160 19,800 / 57,96 3,416 FR GFB/89- Greater forkbeard Union and international waters of VIII and IX 19,660 17,652 / 89,79 1,966 FR GFB/*567- Greater forkbeard Union and international waters of V, VI, VII (special condition to GFB/89-) 1,440 0 / 0 0,144 FR GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 562,074 371,352 / 66,07 56,207 FR HAD/07A. Haddock VIIa 49,459 7,082 / 14,32 4,946 FR HAD/2AC4. Haddock IV; Union waters of IIa 399,667 101,320 0,425 25,46 39,967 FR HAD/5BC6A. Haddock Union and international waters of Vb and VIa 271,831 41,391 / 15,23 27,183 FR HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 290,798 0 / 0 29,080 FR HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 543,179 4,286 / 0,79 54,318 FR HKE/2AC4-C Hake Union waters of IIa and IV 1 288,128 1 111,281 / 86,27 128,813 FR HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 23 698,094 20 957,357 / 88,43 2 369,810 FR HKE/*8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe (special condition to HKE/571214) 2 422,000 0 / 0 242,200 FR HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 25 065,690 17 449,437 2 999,979 81,58 2 506,569 FR HKE/*57-14 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV (special condition to HKE/8C3411) 5 451,000 2 999,979 / 55,04 545,100 FR HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 958,417 238,519 / 24,89 95,842 FR JAX/08C. Horse mackerel VIIIc 243,811 0,541 / 0,22 24,381 FR JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 8 988,320 3 699,217 191,000 43,28 898,832 FR JAX/*07D Horse mackerel and associated by-catches VIId (special condition to JAX/2A-14) 467,050 191,000 / 40,89 46,705 FR OTH/*07D Horse mackerel and associated by-catches VII d (special condition to JAX/*07D) 23,350 0 / 0 2,335 FR JAX/*08C2 Horse mackerel and associated by-catches VIIIc (special condition to JAX/2A-14) 1 040,500 0 / 0 104,050 FR OTH/*08C2 Horse mackerel and associated by-catches VIIIc (special condition to JAX/*08C2) 83,530 0 / 0 8,353 FR JAX/*4BC7D Horse mackerel and associated by-catches Union waters of IVb, IVc and VIId (special condition to JAX/2A-14) 167,050 0 / 0 16,705 FR OTH/*2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (special condition to JAX/2A-14) 167,050 0 / 0 16,705 FR LEZ/07. Megrims VII 7 009,238 3 755,854 417,000 59,53 700,924 FR LEZ/*8ABDE Megrims VIIIa, VIIIb, VIIId and VIIIe (special condition to LEZ/07.) 566,450 417,000 / 73,62 56,646 FR LEZ/2AC4-C Megrims Union waters of IIa and IV 37,752 7,958 / 21,08 3,775 FR LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 2 027,156 139,847 / 6,90 202,716 FR LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 094,547 935,667 / 85,48 109,455 FR LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 42,521 6,415 / 15,09 4,252 FR LIN/04-C. Ling Union waters of IV 163,513 125,725 / 76,89 16,351 FR LIN/1/2. Ling Union and international waters of I and II 9,289 4,711 / 50,71 0,929 FR LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 3 585,772 1 907,731 / 53,20 358,577 FR MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 354,371 20,788 / 5,87 35,437 FR MAC/*08B. Mackerel VIIIb (special condition to MAC/8C3411) 22,000 0 / 0 2,200 FR MAC/*8ABD. Mackerel VIIIa, VIIIb and VIIId (special condition to MAC/8C3411) 419,750 0 / 0 41,975 FR NEP/07. Norway lobster VII 5 608,456 374,278 / 6,67 560,846 FR NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 246,000 0 / 0 24,600 FR NEP/08C. Norway lobster VIIIc 12,346 0,784 / 6,35 1,235 FR NEP/2AC4-C Norway lobster Union waters of IIa and IV 29,708 0 / 0 2,971 FR NEP/5BC6. Norway lobster VI; Union and international waters of Vb 128,877 0 / 0 12,888 FR NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 195,455 3 613,834 / 86,14 419,546 FR PLE/07A. Plaice VIIa 13,600 0 / 0 1,360 FR PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 1 574,200 223,068 / 14,17 157,420 FR PLE/7DE. Plaice VIId and VIIe 3 026,724 1 887,470 / 62,36 302,672 FR PLE/7FG. Plaice VIIf and VIIg 128,837 111,274 / 86,37 12,884 FR POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 12 256,600 12 006,582 / 97,96 250,018 FR POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 3 660,740 3 581,178 / 97,83 79,562 FR RTX/*5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII (special condition to RTX/8X14-) 12,100 0 / 0 1,210 FR RTX/5B67- Roughhead and roundnose grenadier Union and international waters of Vb, VI and VII 3 302,000 0 399,490 12,10 330,200 FR RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 3 556,187 387,759 / 10,90 355,619 FR RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 108,839 2,385 / 2,19 10,884 FR RTX/8X14 Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 121,000 0 / 0 12,100 FR RTX/*8X14 Roughhead and roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV (special condition to RTX/5B67-) 330,200 0 / 0 33,020 FR SBR/678- Red seabream Union and international waters of VI, VII and VIII 28,170 24,638 / 87,46 2,817 FR SOL/07D. Common sole VIId 2 324,356 1 855,615 / 79,83 232,436 FR SOL/07E. Common sole VIIe 315,384 243,281 / 77,14 31,538 FR SOL/24-C. Common sole Union waters of II and IV 598,591 532,367 / 88,94 59,859 FR SOL/7FG. Common sole VIIf and VIIg 37,985 23,825 / 62,71 3,799 FR SOL/7HJK. Common sole VIIh, VIIj and VIIk 83,968 73,985 / 88,11 8,397 FR SOL/8AB. Common sole VIIIa and VIIIb 3 499,000 3 465,440 / 99,04 33,560 FR SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 3 829,000 0,202 / 0,01 382,900 FR OTH/*2AC4C Sprat and associated by-catches Union waters of IIa and IV (special condition to SPR/2AC4-C) 78,580 0 / 0 7,858 FR USK/04-C. Tusk Union waters of IV 48,877 6,150 / 12,58 4,888 FR USK/1214EI Tusk Union and international waters of I, II and XIV 7,037 4,763 / 67,66 0,704 FR USK/567EI. Tusk Union and international waters of V, VI and VII 625,050 224,524 / 35,92 62,505 FR WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 13 488,895 12 663,186 / 93,88 825,709 FR WHG/07A. Whiting VIIa 2,133 0,105 / 4,93 0,213 FR WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 21,290 0,017 / 0,08 2,129 FR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 10 744,489 8 704,885 / 81,02 1 074,449 IE ANF/07. Anglerfish VII 3 577,173 3 215,742 / 89,90 357,717 IE ARU/34-C Greater silver smelt Union waters of III and IV 7,078 0 / 0 0,708 IE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 0,088 0 / 0 0,009 IE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 14,602 0,084 / 0,58 1,460 IE BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 11,301 0 / 0 1,130 IE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 1 237,135 1 123,677 / 90,83 113,458 IE GFB/567- Greater forkbeard Union and international waters of V, VI and VII 55,267 37,324 / 67,53 5,527 IE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 18,100 0 / 0 1,810 IE HAD/07A. Haddock VIIa 555,538 506,662 / 91,20 48,876 IE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 855,757 772,108 / 90,22 83,649 IE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 212,629 190,078 / 89,39 21,263 IE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 1 862,447 1 662,828 / 89,28 186,245 IE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 2 451,795 1 836,944 / 74,92 245,180 IE HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 183,030 0 182,022 99,45 1,008 IE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 3 034,822 2 736,212 0,014 90,16 298,596 IE LEZ/07. Megrims VII 3 144,661 2 446,231 / 77,79 314,466 IE LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 652,673 565,596 / 86,66 65,267 IE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 604,225 511,950 / 84,73 60,423 IE MAC/*4A-EN Mackerel Union waters of IIa; Union and Norwegian waters of IVa (special condition to MAC/2CX14-) 53 847,000 34 167,243 / 63,45 5 384,700 IE MAC/*2AN- Mackerel Norwegian waters of IIa (special condition to MAC/2A34.) 7 254,000 0 / 0 725,400 IE NEP/07. Norway lobster VII 9 270,285 7 515,039 789,926 89,59 927,029 IE NEP/*07U16 Norway lobster Functional Unit 16 of ICES Subarea VII (special condition to NEP/07.) 863,699 789,926 / 91,46 73,773 IE NEP/5BC6. Norway lobster VI; Union and international waters of Vb 215,171 77,101 / 35,83 21,517 IE PLE/07A. Plaice VIIa 753,878 244,473 / 32,43 75,388 IE PLE/7FG. Plaice VIIf and VIIg 61,396 60,064 / 97,82 1,332 IE PLE/7HJK. Plaice VIIh, VIIj and VIIk 28,095 24,940 / 88,75 2,810 IE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 119,952 105,532 / 87,98 11,995 IE RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 250,177 0 / 0 25,018 IE RNG/8X14- Roundnose grenadier Union and international waters of VIII, IX, X, XII and XIV 4,457 0 / 0 0,446 IE SOL/7HJK. Common sole VIIh, VIIj and VIIk 169,804 77,532 / 45,66 16,980 IE USK/567EI. Tusk Union and international waters of V, VI and VII 58,443 0,427 / 0,73 5,844 IE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 27 352,474 24 633,495 / 90,06 2 718,979 IE WHG/07A. Whiting VIIa 49,890 49,079 / 98,37 0,811 IE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 102,759 94,035 / 91,51 8,724 IE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 7 059,520 6 436,960 / 91,18 622,560 LT HER/4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 7,010 0 / 0 0,701 LT JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 8 335,53 6 210,250 / 74,50 833,553 NL ANF/07. Anglerfish VII 1,032 0,585 / 56,80 0,103 NL ANF/2AC4-C Anglerfish Union waters of IIa and IV 70,641 70,626 / 99,98 0,015 NL ARU/1/2. Greater silver smelt Union and international waters of I and II 21,107 0 / 0 2,111 NL ARU/34-C Greater silver smelt Union waters of III and IV 43,000 0 / 0 4,300 NL ARU/567. Greater silver smelt Union and international waters of V, VI and VII 3 269,121 2 058,133 / 62,96 326,912 NL COD/07A. Cod VIIa 0,010 0 / 0 0,001 NL COD/07D. Cod VIId 47,700 47,205 / 98,96 0,495 NL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 6,326 3,811 / 60,21 0,633 NL GFB/567- Greater forkbeard Union and international waters of V, VI and VII 5,390 0 / 0 0,539 NL HAD/2AC4. Haddock IV; Union waters of IIa 201,156 42,616 / 21,19 20,116 NL HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 4,000 3,876 / 96,90 0,124 NL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 5,591 4,594 / 82,18 0,559 NL HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 1 316,927 967,638 / 73,48 131,693 NL HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 582,642 538,270 / 92,38 44,372 NL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 32,848 9,216 / 28,05 3,285 NL LEZ/2AC4-C Megrims Union waters of IIa and IV 29,976 0,806 / 2,69 2,998 NL LIN/04-C. Ling Union waters of IV 5,556 0,054 / 0,97 0,556 NL NEP/2AC4-C Norway lobster Union waters of IIa and IV 6 161,893 1 113,543 / 18,07 616,189 NL PLE/07A. Plaice VIIa 4,901 0 / 0 0,490 NL PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 60 095,988 30 661,328 / 51,02 6 009,599 NL PRA/2AC4-C Northern prawn Union waters of IIa and IV 52,190 0 / 0 5,219 NL SOL/24-C. Common sole Union waters of II and IV 9 599,370 8 898,949 / 92,70 700,421 NL SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 7,039 6,102 / 86,68 0,704 NL SOL/7HJK. Common sole VIIh, VIIj and VIIk 53,690 0 / 0 5,369 NL SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 3 478,000 2 345,438 / 67,44 347,800 NL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 674,959 653,110 / 96,76 21,849 PT ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 198,284 188,452 / 95,04 9,832 PT ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 734,698 721,171 / 98,16 13,527 PT BSF/8910- Black scabbardfish Union and international waters of VIII, IX and X 4 032,747 2 408,722 / 59,73 403,275 PT GFB/1012- Greater forkbeard Union and international waters of X and XII 49,000 9,966 / 20,34 4,900 PT GFB/89- Greater forkbeard Union and international waters of VIII and IX 13,000 9,417 / 72,44 1,300 PT HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 4 661,046 2 108,415 / 45,23 466,105 PT JAX/08C. Horse mackerel VIIIc 203,073 0 / 0 20,307 PT JAX/09. Horse mackerel IX 46 534,638 22 415,954 2 028,089 52,53 4 653,464 PT LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 136,070 123,275 / 90,60 12,795 PT LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 6,600 0,016 / 0,24 0,660 PT MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 7 527,982 7 314,324 / 97,16 213,658 PT NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 205,989 193,002 / 93,69 12,987 PT SBR/09- Red Seabream Union and international waters of IX 91,342 68,820 / 75,34 9,134 PT SBR/10- Red Seabream Union and international waters of X 779,680 676,724 / 86,80 77,968 PT WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 7 073,500 2 686,061 / 37,97 707,350 SE ANF/2AC4-C Anglerfish Union waters of IIa and IV 9,700 0,194 / 2,00 0,970 SE ARU/34-C Greater silver smelt Union waters of III and IV 38,500 0 / 0 3,850 SE COD/03AS. Cod Kattegat 37,595 37,328 / 99,28 0,267 SE HAD/2AC4. Haddock IV; Union waters of IIa 180,785 21,724 / 12,02 18,079 SE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 239,000 203,130 / 84,99 23,900 SE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 235,784 46,886 / 19,89 23,578 SE LIN/04-C. Ling Union waters of IV 11,110 0,369 / 3,32 1,111 SE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 22,373 16,084 / 71,90 2,237 SE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 1 545,384 1 133,976 / 73,38 154,538 SE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 279,562 278,630 / 99,67 0,932 SE PRA/03A. Northern prawn IIIa 1 426,000 1 392,622 / 97,66 33,378 SE PRA/2AC4-C Northern prawn Union waters of IIa and IV 81,313 0 / 0 8,131 SE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 10,559 9,755 / 92,38 0,804 SE USK/04-C. Tusk Union waters of IV 6,666 0,001 / 0,01 0,667 SE USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 7,770 0,618 / 7,95 0,777 SE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 80,297 57,981 / 72,21 8,030 UK ALF/3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 1,011 0,719 / 71,19 0,101 UK ANF/07. Anglerfish VII 7 601,887 6 780,642 98,411 90,49 722,834 UK ANF/2AC4-C Anglerfish Union waters of IIa and IV 9 087,467 8 234,704 635,200 97,61 217,563 UK ARU/1/2. Greater silver smelt Union and international waters of I and II 43,336 0 / 0 4,334 UK ARU/34-C Greater silver smelt Union waters of III and IV 17,779 0 / 0 1,780 UK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 242,957 0 / 0 24,296 UK BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 912,536 390,071 / 42,75 91,254 UK BSF/56712- Black scabbardfish Union and international waters of V, VI, VII and XII 173,719 123,755 / 71,24 17,372 UK COD/07A. Cod VIIa 51,104 49,966 / 97,78 1,138 UK COD/07D. Cod VIId 168,986 161,195 / 95,39 7,791 UK COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 498,935 421,697 / 84,52 49,894 UK GFB/567- Greater forkbeard Union and international waters of V, VI and VII 746,791 132,005 / 17,68 74,679 UK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 908,660 332,770 / 36,62 90,866 UK HAD/07A. Haddock VIIa 664,750 633,722 / 95,33 31,028 UK HAD/2AC4. Haddock IV; Union waters of IIa 30 976,993 19 762,682 6 060,639 83,36 3 097,699 UK HAD/5BC6A. Haddock Union and international waters of Vb and VIa 3 384,700 3 051,780 / 90,16 332,920 UK HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 2 103,678 2 052,097 / 97,55 51,581 UK HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 800,672 760,991 / 95,04 39,681 UK HER/07A/MM Herring VIIa 4 917,910 4 869,639 / 99,02 48,271 UK HER/4CXB7D Herring IVc, VIId 5 398,940 3 162,609 1 987,500 95,39 248,831 UK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 16 909,773 15 264,671 / 90,27 1 645,102 UK HKE/2AC4-C Hake Union waters of IIa and IV 3 125,102 2 976,015 / 95,23 149,087 UK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 8 021,730 7 549,373 174,085 96,28 298,272 UK LEZ/07. Megrims VII 3 535,593 2 941,723 / 83,20 353,559 UK LEZ/2AC4-C Megrims Union waters of IIa and IV 2 198,536 1 167,590 / 53,11 219,854 UK LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 374,593 650,406 / 47,32 137,459 UK LIN/04-C. Ling Union waters of IV 2 113,225 2 003,588 / 94,81 109,637 UK LIN/1/2. Ling Union and international waters of I and II 8,889 2,619 / 29,46 0,889 UK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 3,500 0 / 0 0,350 UK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 948,121 2 386,099 / 80,94 294,812 UK MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 5 790,650 4 855,015 626,677 94,66 308,958 UK NEP/07. Norway lobster VII 7 710,480 6 975,602 110,324 91,90 624,554 UK NEP/2AC4-C Norway lobster Union waters of IIa and IV 10 872,999 6 946,185 / 63,88 1 087,299 UK NEP/5BC6. Norway lobster VI; Union and international waters of Vb 15 522,285 11 723,639 / 75,53 1 552,228 UK PLE/07A. Plaice VIIa 306,196 79,642 / 26,01 30,619 UK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 25 936,280 16 430,762 846,762 66,62 2 593,628 UK PLE/7DE. Plaice VIId and VIIe 1 459,576 1 302,437 / 89,23 145,958 UK PLE/7FG. Plaice VIIf and VIIg 51,330 24,620 / 47,96 5,133 UK PLE/7HJK. Plaice VIIh, VIIj and VIIk 17,990 17,301 / 96,17 0,689 UK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 8 969,865 8 917,341 / 99,41 52,524 UK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 3 391,658 3 285,930 / 96,88 105,728 UK PRA/2AC4-C Northern prawn Union waters of IIa and IV 566,107 1,104 / 0,20 56,611 UK RNG/5B67- Roundnose grenadier Union and international waters of Vb, VI and VII 187,029 11,200 / 5,99 18,703 UK SOL/07D. Common sole VIId 531,582 467,771 / 88,00 53,158 UK SOL/07E. Common sole VIIe 508,287 491,200 / 96,64 17,087 UK SOL/24-C. Common sole Union waters of II and IV 893,665 812,773 / 90,95 80,892 UK SOL/7FG. Common sole VIIf and VIIg 118,413 105,064 / 88,73 11,841 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 65,898 53,238 / 80,79 6,590 UK SPR/2AC4-C Sprat and associated by-catches Union waters of IIa and IV 11 625,000 32,815 / 0,28 1 162,500 UK USK/04-C. Tusk Union waters of IV 106,653 46,756 / 43,84 10,665 UK USK/1214EI Tusk Union and international waters of I, II and XIV 6,029 1,247 / 20,68 0,603 UK USK/567EI. Tusk Union and international waters of V, VI and VII 194,048 70,848 / 36,51 19,405 UK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 34 275,325 31 777,690 / 92,71 2 497,635 UK WHG/07A. Whiting VIIa 31,117 8,278 / 26,60 3,112 UK WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 168,341 168,013 / 99,81 0,328 UK WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 1 277,150 1 202,530 / 94,16 74,620 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1).